DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6, 8, 10, and 11 of U.S. Patent No. US 11,011,711 B2 (herein referred to as “Kim et al.”  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
	Kim et al. claims the following compound:

    PNG
    media_image1.png
    301
    335
    media_image1.png
    Greyscale

(col. 123, line 25) (Claim 6); Kim et al. further claims an organic light-emitting device comprising a pair of electrodes interposed therein the following layers:  hole-transporting region, light-emitting layer, and electron-transporting region (Claim 8).  Kim et al. claims a light-emitting layer comprising the organometallic compound in combination with host material (in excess) (Claim 10).  Kim et al. claims a diagnosis composition comprising the organometallic compound (Claim 11).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 6, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (EP 2 891 659 A2).
	Lin et al. discloses compounds of the following form:

    PNG
    media_image2.png
    329
    338
    media_image2.png
    Greyscale

(Formula I) where L1-4 = direct bond or CRR' (among others) and L4 is not present when n = 0 ([0016]).  An embodiment is disclosed:

    PNG
    media_image3.png
    198
    137
    media_image3.png
    Greyscale

(page 10) such that b1-3 = 1, T1-3 = -C(CH3)2-, X11-14 = X21-23 = X31-33 = X41-44 = CH, and X1 = O of Applicant’s Formulae 1-1 and 1(1).  Lin et al. further discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  substrate, anode, hole-injecting layer, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, protective layer, and cathode (Fig. 1; [0025]); its inventive organometallic complexes comprise the light-emitting layer as dopant material in combination with host material (the latter of which is in excess) ([0020], [0087]).  The organic EL device is incorporated into consumer products such as medical monitors, as well as organic photodectors ([0032]-[0033]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (EP 2 891 659 A2).
	Lin et al. discloses the organometallic compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Lin et al. discloses that that its inventive compounds of the following form:

    PNG
    media_image2.png
    329
    338
    media_image2.png
    Greyscale

(Formula I) where L1-4 = direct bond or CRR' (among others) and L4 is not present when n = 0 ([0016]).  An embodiment is disclosed:

    PNG
    media_image3.png
    198
    137
    media_image3.png
    Greyscale

(page 10).  However, Lin et al. does not explicitly disclose an embodiment that fully reads on the limitation as recited by the Applicant (i.e., in regards to T1 or T2).  Nevertheless, it would have been obvious to modify Compound 38 as disclosed by Lin et al. (above) such that b1-2 = 1 and T1 or T2 = single bond of Applicant’s Formula 1-1.  The motivation is provided by the fact that the modification merely involves the exchange of one linkage group (-C(CH3)2-) for a functional equivalent (direct bond) which is selected from a high finite list as disclosed by Lin et al. (in regards to the scope of L1-4 in its general formula), thus rendering the production predictable with a reasonable expectation of success.

10.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1).
	Itoh et al. discloses light-emitting platinum complexes of the following form (Abstract):

    PNG
    media_image4.png
    177
    175
    media_image4.png
    Greyscale

([0015]) where Z1-4 = two represent coordination bonds and the remaining two represent O or S (only).  Embodiments are disclosed:

    PNG
    media_image5.png
    200
    274
    media_image5.png
    Greyscale

(page 11) and

    PNG
    media_image6.png
    133
    246
    media_image6.png
    Greyscale

(page 12).  However, Itoh et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1-1, particularly in regards to the presence of the X1 group.  Nevertheless, it would have been obvious to modify the compound disclosed on page 11 by Itoh et al. (above) such that X1 = O or S, b1-3 = 1, T1-2 = single bond, T3 = -N(phenyl)-, and X11-14 = X21-23 = X31-33 = X41-44 = CH of Applicant’s Formulae 1-1 and 1(1).  The motivation is provided by the fact that the modification merely involves the exchange of one linkage group (coordination bond) for a functional equivalent (O or S) selected from a highly finite list as taught by Lin et al. (in regards to the scope of Z1-4 in its general formula), thus rendering the production predictable with a reasonable expectation of success.  
Itoh et al. further discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image7.png
    408
    655
    media_image7.png
    Greyscale

(Fig. 1); its inventive compounds serve as dopant material in combination with host material (in excess) in the light-emitting layer ([0372]).  The device includes display devices, display units, and illumination light sources ([0001]). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786